DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 November 2021 has been entered.  
Applicant’s amendments to the Abstract have overcome every Specification Objection.  The Objection to the Specification has been withdrawn.  
Applicant’s amendments to the Claims have overcome the Double Patenting rejections.  The nonstatuatory Double Patenting rejections have been withdrawn.  
Applicant’s amendments to the Claims adding structural terms in lieu of generic placeholders have overcome every interpretation under 35 USC 112(f).  The Claim interpretation section has been withdrawn.  
Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  The 35 USC 112 rejections have been withdrawn.  
Applicant’s arguments, see page 11 of the arguments filed 18 November 2021, with respect to the prior art and the newly amended portion of claim 1 have been fully considered and are persuasive.  Therefore, this specific rejection has been withdrawn.  However, after a subsequent search, an additional reference was found that teaches the newly amended portion of claim 1.  Therefore, the grounds of rejection have been changed from 35 USC 102 to 35 USC 103.
Status of the Claims
In the amendment dated 18 November 2021, the status of the claims is as follows: Claims 1, 5-14, and 16 have been amended.  Claims 2-4 and 15 have been cancelled.  Claims 6-14 and 16-18 have been withdrawn.
pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US-20110266262-A1) in view of McDowell et al. (US-20160199941-A1).
Regarding claim 1, Denney teaches an apparatus (100, 200, 300, 700) (“METHOD AND APPARATUS FOR DETECTING EMBEDDED MATERIAL WITHIN AN INTERACTION REGION OF A STRUCTURE,” title) for machining a workpiece (101) (“drilling and scabbling the surface of the structure,” para 0074) with a laser beam (102) (“The system includes a laser adapted to generate light and to irradiate an interaction region of the structure,” abstract), the apparatus (100, 200, 300, 700) comprising a fluid nozzle (302) (nozzle 244, fig. 4) configured to provide a pressurized fluid jet (104) onto the workpiece (101) (“the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109) a laser unit (703) (construed as the laser base unit 300, the laser head 200, the controller 500, and the detector 600 of fig. 1; laser base unit 300 includes a laser 310, fig. 1) configured to provide the laser beam (102) (“The laser base unit 300 is adapted to provide laser light to an interaction region and includes a laser generator 310 and a laser head 200 coupled to the laser generator 310,” para 0055; “laser light” is construed as the claimed “beam”); an optical element (105) (window 243, fig. 4) configured to couple (referring to fig. 4, “the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109) the laser beam (102) (“in certain embodiments, compressed gas flows coaxially with the laser light through the nozzle 244,” para 0109) into the fluid jet (104) (couples at nozzle 244, described in para 0109) towards the workpiece (101) (”the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109; examiner is construing the “interaction region” as the claimed “workpiece,” where material is removed, referring to para 0100), a light sensor (107) (detector 600, fig. 1; “The detector 600 comprises a collimating lens 610, an optical fiber 620, and a spectrometer 630. The spectrometer 630 of certain embodiments comprises an input slit 631, an optical grating 632, a collection lens 633, and a light sensor 634,” para 0179) included in the laser unit (703) (detector 600 is part of the examiner-construed laser unit shown in fig. 1) and configured to receive during the machining of the workpiece (101) with the laser beam (102), a back-propagating laser-induced electromagnetic radiation (106) from the workpiece (101) (“the detector 600 is adapted to utilize light emitted by the interaction region during processing to detect embedded material,” para 0177) and to convert the received radiation (106) into a signal (108) (“the separated light having a selected range of wavelengths can then be directed through the collection lens 633 onto the light sensor 634 which generates a signal corresponding to the intensity of the light in the range of wavelengths,” para 0179; examiner is construing “light” as meeting the claimed limitation of “electromagnetic radiation”) wherein the back-propagating laser-induced electromagnetic radiation (106) is guided through the optical element (105) (“the collimating lens 610 can be behind the nozzle 244 and protected by the compressed air from the compressed air inlet 249, as is the window 243. In certain embodiments, the collimating lens 610 is coaxial with the laser beam,” para 0180), and, a computer (109) (“computer system 640,” para 0185) configured to determine based on the signal (108) during the machining of the workpiece (101) with the laser beam (102), (“the computer system 640 is adapted to analyze the resulting spectroscopic data,” para 0185; example of rebar being cut and detected is described in para 0189) whether the laser beam (102) has broken through the workpiece (101) (“The spectrum from concrete shows an emission peak at a wavelength of approximately 592 nanometers. The spectrum from rebar does not have this emission peak, but instead shows an absorption dip at approximately the same wavelength,” para 0189; detecting the ablation of concrete or rebar is construed as “breaking through the workpiece”).  Denney does not explicitly disclose wherein the back-propagating laser-induced electromagnetic radiation (106) is guided in and by the fluid jet (104).
Denney, figs. 1 and 4

    PNG
    media_image1.png
    526
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    364
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser drilling a hole in a component, McDowell teaches wherein the back-propagating laser-induced electromagnetic radiation (106) is guided in and by the fluid jet (104) (referring to fig. 3, “the sensor 88 is positioned to sense a characteristic of light directed along the beam axis A away from the near wall 66 of the airfoil 38, e.g., reflected and/or redirected light from the cooling passage 52,” para 0044; the liquid column 80 in fig. 3 is construed as the claimed “fluid jet”).

McDowell, fig. 3

    PNG
    media_image3.png
    484
    424
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Denney to include, using a liquid column, in view of the teachings of McDowell, by coupling a liquid column to the laser beam, in order to confine the laser drill to the liquid column, such that the confined laser drill is directed towards an outside surface of a component to drill a hole and to sense if an amount of liquid from the confined laser beam is present outside the near wall in order to determine if a breakthrough of the near wall has occurred (McDowell, para 0008).
Regarding claim 5, Denney teaches further comprising an optical head (701) (laser head 200, fig. 1) including the fluid nozzle (302) (nozzle 244, which is in the containment plenum 240, referring to fig. 4 and part of the laser head 200, referring to fig. 1) and the optical element (105) (window 243, fig. 4); and an optical fiber, for optically connecting the optical head (701) and the laser unit (703) (“the energy conduit 400 comprises an optical fiber, the connector 210 receives laser light transmitted from the laser generator 310 through the optical fiber to the laser head 200,” para 0075), wherein the optical element (105) (window 243, fig. 4) in the optical head (701) (laser head 200, fig. 1) is configured to receive the laser beam (102) via the optical connection element (702) from the laser unit (703) (“the connector 210 receives laser light transmitted from the laser generator 310 through the optical fiber to the laser head 200,” para 0075), and the light sensor (107) (detector 600, fig. 1, which includes a light sensor, para 0179) in the laser unit (703) (laser base unit 300 and detector 600, fig. 1) is configured to receive the laser-induced electromagnetic radiation (106) via the optical connection element (702) (“the optical fiber 620 then delivers the light to the spectrometer 630,” para 0179) from the optical head (701) (“at least a portion of the detector 600 is mounted onto the laser head 200,” para 0180).
	Response to Argument
Applicant's arguments filed 18 November 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Denney combined with McDowell.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/28/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761